Title: Jonathan Williams, Jr., to the American Commissioners, 4 December 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Nantes Decemr 4. 1777.
I have at present to inform you of the arrival of the Frigate Ranger Capt. Jones with the Duplicates of the Dispatches I sent you by Mr. Austin. This Ship left portsmouth the 1st of November but brings not a syllable in addition to what we have had, and as Capt. Jones tells me that his Dispatches were on board before Mr. Austin sailed, I conclude that the Expence of a Courier Express may be saved, and accordingly shall keep them a day or two in expectation of a private hand. If I am disappointed in this I shall then send off a man and horse. If you do not intend that Capt. Jones shall immediately sail I shall be glad to send my men on board of his Ship as I am afraid of uneasiness among them so little Room is there for them on board the Dolphin. Capt. Jones made two prizes in his way hither, but they are not yet arrived here.
The Chevalier de Franval and another officer who have bills from Congress on you for upwards of 12000 Livres find themselves in great distress for want of money and I rather than allow your Bill to be openly hawked about, have taken up £2400 Livres and given my own for it. I shall inclose it to M. Grand who will of Course present it to you for acceptance. I am Gentlemen most respectfully Your obedient Servant
J Williams J
The Honble The Commissioners of the United States
  
Addressed: The Honourable / The Commissioners of the / United States
Notation: Mr Jona Williams Nantes Decr 4 1777
